Detailed action
The notice of allowance is in response to applicant’s filling of claims as submitted on 05/10/2021 along with examiner initiated interview held on 08/09/2022. This application is a continuation of parent applications (15/471,768, patent US 10,448,331B2 & 16/588,454, patent US 10,972,977B2).

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  05/19/2021 and 03/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10  (renumbered 1-10, respectively) are allowed in light of examiner initiated interview held on 08/09/2022  along with filing of terminal disclaimers (TD) for the parent applications 15/471,768 & 16/588,454, now patented as US 10,448,331 B2 & US 10,972,977 B2 respectively and in light of prior art(s) of record.
Terminal Disclaimer(s)
The terminal disclaimer filed on 08/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,448,331B2 and US 10,972,977B2 have been reviewed and are accepted. The terminal disclaimer(s) have been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Arthur J Bobel (Reg. # 69,031) on 08/09/2022 ; On  08/09/2022, based on the claims submitted  on 05/10/2021, examiner contacted attorney Arthur J Bobel (Reg. # 69,031) to limit further of a limitation from independent claims 1, 4, 6 and 9 following a newly found prior art Niu et al. (2008/0056393), otherwise,  independent claims 1, 4, 6 and 9 are allowable based on the extensive search both in "SEARCH" tool & NPL databases (e.g., IP.COM, Google & IEEE). Attorney sent a proposed amendment on 08/12/2022, after consulting with the applicant. Examiner rejected the proposed amendment as it failed to overcome  the newly found prior art. Later,  examiner received a final proposed amendment on 08/17/2022 which was accepted by the examiner. See interview summary.

The application has been amended as follows: See attached claim amendments





Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A signal sending method, comprising: generating a preamble, wherein the preamble includes a high-efficiency short training field, and sending the preamble.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein a quantity of zero values between neighboring non-zero values in a frequency domain sequence corresponding to the high-efficiency short training field is 7 in a wireless local area network (WLAN) system that supports a bandwidth configuration of 20 MHz, 40 MHz, 80 MHz, or 160 MHz;”, in combination with all other limitations of the claim. Claims 2-3 are allowable for depending on independent claim 1.

Independent claim 4  is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A signal receiving method, comprising: receiving a preamble, wherein the preamble includes a high-efficiency short training field, and performing automatic gain control based on the high-efficiency short training field.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein a quantity of zero values between neighboring non-zero values in a frequency domain sequence corresponding to the high-efficiency short training field is 7 in a wireless local area network (WLAN) system that supports a bandwidth configuration of 20 MHz, 40 MHz, 80 MHz, or 160 MHz”, in combination with all other limitations of the claim. Claim 5 is allowable for depending on independent claim 4.
Independent claim 6  is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A signal sending device, comprising: a processor configured to generate a preamble, wherein the preamble includes a high-efficiency short training field, and a transmitter that cooperates with the processor and is configured to send the preamble.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein a quantity of zero values between neighboring non-zero values in a frequency domain sequence corresponding to the high-efficiency short training field is 7 in a wireless local area network (WLAN) system that supports a bandwidth configuration of 20 MHz, 40 MHz, 80 MHz, or 160 MHz;”, in combination with all other limitations of the claim. Claims 7-8 are allowable for depending on independent claim 6.

Independent claim 9 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A signal receiving device, comprising: a receiver configured to receive a preamble, wherein the preamble includes a high-efficiency short training field, and a processor that cooperates with the receiver and is configured to perform automatic gain control based on the high-efficiency short training field”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein a quantity of zero values between neighboring non-zero values in a frequency domain sequence corresponding to the high-efficiency short training field is 7 in a wireless local area network (WLAN) system that supports a bandwidth configuration of 20 MHz, 40 MHz, 80 MHz, or 160 MHz;”, in combination with all other limitations of the claim. Claim 10 is allowable for depending on independent claim 9.



Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1, 4, 6 and 9 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 Niu et al (2008/0056393) is the closest reference to the inventive case of the application  in reference to a claimed feature "short training field is 7", without the other claimed feature, such as  "high-efficiency" in the same limitation. ... See Abstract, ¶0008, ¶0010, ¶0012, ¶0034, ¶0035,¶0043,  also see claims 6, 10, 17, 21 and 25 along with Fig.4, however, Niu is silent in teaching the limitation as amended based on an interview held on 08/08/2022, such as,  "…. high-efficiency short training field is 7 in a wireless local area network (WLAN) system that supports a bandwidth configuration of 20 MHz, 40 MHz, 80 MHz, or 160 MHz" in independent claims 1, 4, 6 and 9 along with other limitations of the respective independent claims .  
 Vermini (2015/0023335); See ¶0056-¶0058, ¶0120, ¶0121, ¶0124, ¶0129, ¶0135, ¶0155, ¶0160 along with Fig. 3A-C., however, Vermini is silent in teaching the limitation " wherein a quantity of zero values between neighboring non-zero values in a frequency domain sequence corresponding to the high-efficiency short training field is 7 in a wireless local area network (WLAN) system that supports a bandwidth configuration of 20 MHz, 40 MHz, 80 MHz, or 160 MHz;" .  
Seok (2016/0044533) -  See Abstract, ¶0009-¶0014, ¶0167, claims 1 &  11with Fig. 7-16, however, Seok is silent in teaching the limitation " wherein a quantity of zero values between neighboring non-zero values in a frequency domain sequence corresponding to the high-efficiency short training field is 7 in a wireless local area network (WLAN) system that supports a bandwidth configuration of 20 MHz, 40 MHz, 80 MHz, or 160 MHz;"
A Novel High Throughput Long Training Field Sequence Design for Next-Generation WLAN; Wenxuan Zhang, Jing Wang, Guixia Kang; Beijing University of Posts and Telecommunications Beijing 100876, China; IEEE 2011 (Year: 2011); See Abstract, Section I-III.
Overhearing packet transmissions to reduce preamble overhead and improve throughput in IEEE 802.11 networks; Shantanu Shrivastava+, Vinay J. Ribeirot; Indian Institute of Technology Delhi, Hauz Khas, New Delhi, India 110016; IEEE 2011. (Year: 2011). See Abstract, Section I-III along with Fig.1-8.
Wireless Local Area Networks; Andreas F. Molisch; Wireless Communications, Second Edition; 2011; ISBN: 978-0-470-74187-0 (Year: 2011). See Pages 738-743 with Fig. 29.6, 29.7, 29.9.
--- Yet,  none of those NPL references teach the limitation “wherein a quantity of zero values between neighboring non-zero values in a frequency domain sequence corresponding to the high-efficiency short training field is 7 in a wireless local area network (WLAN) system that supports a bandwidth configuration of 20 MHz, 40 MHz, 80 MHz, or 160 MHz “.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467